OPINION

Per Curiam:

In these consolidated proceedings, appellant was convicted of murder in the first degree and sentenced to a term of life with the possibility of parole. Appellant’s motion for new trial based on newly discovered evidence was denied. He appealed from the conviction and from the order denying his motion for new trial, alleging several grounds for reversal. We need only consider appellant’s contention that an oral instruction or admonition given by the court during the jury’s deliberations was coercive.
In the instant case, the complained of instruction was nearly identical to the instruction that we condemned as reversible error in Ransey v. State, 95 Nev. 364, 366-67, 594 P.2d 1157, 1158 (1979). See also Redeford v. State, 93 Nev. 649, 572 P.2d 219 (1977).
Accordingly, we reverse.